EXHIBIT 10.1
 
MERCADOLIBRE, INC. 2009 LONG TERM RETENTION PROGRAM
 


 




























 
Effective as of January 1, 2009


 
 

--------------------------------------------------------------------------------

 

Contents



--------------------------------------------------------------------------------

 
MercadoLibre, Inc. 2009 Long Term Retention Program


Article 1.
Purpose
1
Article 2.
Definitions
1
Article 3.
Participation; Performance Goals and Award Opportunities
2
Article 4.
Review of Participant’s Performance
3
Article 5.
Payment of Awards
3
Article 6.
Termination of Employment; Forfeitures
3
Article 7.
Administrative Provisions
4





 
i

--------------------------------------------------------------------------------

 

MERCADOLIBRE, INC. 2009 LONG TERM RETENTION PROGRAM
 
Article 1.  
Purpose.

 
The MercadoLibre, Inc. 2009 Long Term Retention Program (the “Plan”) is
effective as of January 1, 2009.  The principal purpose of the Plan is to assist
the Company in the retention of key employees that have valuable industry
experience and developed competencies by rewarding Participants in relation to
their individual results and their contributions to the organization, as well as
overall Company goals and performance.
 
Article 2.  
Definitions

 
When used in the Plan, the following terms shall have the meanings set forth
below:
 
A.  
“Award” means a fixed amount, subject to adjustment in accordance with Article
V, payable to a Participant under this Plan for services provided to the Company
in 2009 in the form of cash, contingent on the attainment of one or more
Performance Goals.  The timing of the payment of an Award, as well as the
conditions of such payment, is subject to the Plan terms.  An Award may, but is
not required to, be evidenced by a separate agreement executed by the
Participant.  Subject to Article 7, an Award will be subject to such terms and
conditions which the Award Committee determine are appropriate.

 
B.  
“Award Committee” means the Compensation Committee of the Board, or such other
committee that the Board appoints to administer this Plan, which shall have
general administrative authority concerning the Plan, and shall, subject to
Article 7, have the sole and absolute authority and discretion to resolve any
and all terms and conditions of any Awards and disputes concerning the Plan and
any Awards hereunder.

 
C.  
“Board” means the board of directors of the Company.

 
D.  
“Cause” means “cause” or a similar term set forth in the Participant's
employment agreement with the Company or, if no such agreement is then in
effect, shall mean (A) the Participant's material disregard of his
responsibilities, authorities, powers, functions or duties or failure to act,
(B) repeated or material negligence or misconduct by the Participant in the
performance of his duties, (C) appropriation (or attempted appropriation) of a
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company, (D) the commission by the Participant of any act of fraud, theft or
financial dishonesty with respect to the Company, or any felony or criminal act
involving moral turpitude or dishonesty on the part of the Participant, (E) the
Participant's habitual drunkenness or excessive absenteeism not related to
sickness, and/or (F) the material breach by the Participant of any provision of
his employment agreement that is not cured by the Executive within thirty (30)
days after written notice of breach has been delivered to the Participant by the
Company, unless such breach is incapable of cure (in which case the Participant
shall not be entitled to an

 
1

--------------------------------------------------------------------------------

 
 
opportunity to cure), in each case of clauses (A) through (F) above, as
determined by the Board in good faith.

 
E.  
“Company” means MercadoLibre, Inc. and its consolidated subsidiaries, and
MercadoLibre, Inc.’s successors or assigns.

 
F.  
“Eligible Employee” means an individual who is designated by the Award Committee
as eligible for this Plan and who is employed by the Company as determined by
the Award Committee.

 
G.  
“Market Value” of a Share, as of any date, means the average closing price of
the Shares on the NASDAQ Global Market  over the 60-trading day period ending on
the last trading day of the calendar year preceding such date.

 
H.  
“Minimum Eligibility Conditions” shall mean the minimum conditions established
by the Award Committee and approved by the Board that a Participant must meet in
order to be eligible to receive payments under any Award hereunder.

 
I.  
“Participant” means an Eligible Employee who is designated as eligible to
receive an Award for services provided in 2009.  The designation of an
individual as a Participant under this Plan shall not provide the individual
with any rights to any future participation for any subsequent long term
retention plans that may be adopted by the Company in future years but, subject
to the terms of the Plan, an individual shall remain a Participant for purposes
of receiving a payment of Award until such individual ceases to be an Eligible
Employee.

 
J.  
“Performance Goals” means any goals, metrics or other performance measures
established for a Participant for services provided in 2009, the attainment of
which will result in an Award becoming payable to the Participant, subject to
the terms of the Plan.  It is currently anticipated that Performance Goals
generally will be based on, and support, both individual and Company goals and
may also include goals established for the particular division, affiliate or
country in which the Participant is located.

 
K.  
“Shares” means shares of Common Stock of the Company, $0.001 par value per
share.

 
Article 3.  
Participation; Performance Goals and Award Opportunities

 
The amount of the Award for each Plan Participant and the Performance Goals
applicable to such Award will be established by the Award Committee and
communicated to each Plan Participant.  The amount of each Award may be
different for each Participant or levels of Participants as determined by the
Award Committee.
 
Each Award shall be enumerated as a fixed amount, subject to adjustment in
accordance with Article V, to be paid in United States dollars, unless the Award
Committee determines to pay the amount of any such Award in a local
currency.  The amount of each Award, to the extent it becomes payable, shall be
paid in cash.

 
2

--------------------------------------------------------------------------------

 
Article 4.  
Review of Participant’s Performance

 
Performance Goals will generally be set and determined for the 2009 calendar
year by the Award Committee.  The Award Committee , with input from the Company
officer responsible for each Participant, will evaluate such Participant’s
performance relative to the Performance Goals.
 
Article 5.  
Payment of Awards

 
If a Participant does not satisfy the Minimum Eligibility Conditions, then the
Award shall be forfeited, and shall not become payable to such Participant under
this Plan.  If the Participant meets the Minimum Eligibility Conditions, the
Award shall become payable to the Participant in accordance with and subject to
the terms of this Article 5 and Article 6.
 
Subject to Article 6, only if the Participant is employed as an Eligible
Employee on the date each portion of the Award is to be paid in cash to such
Participant, the Award shall be payable, in cash as follows:
 
 
(1)
6.25% of the Award shall be payable to the Participant on or about March 31 of
each calendar year for a period of eight years starting in 2010;

 
 
(2)
the Participant shall receive on or about March 31 of each calendar year for a
period of eight years starting in 2010, a cash payment equal to the product of
(i) multiplied by (ii), where (i) equals 6.25% of the Award and (ii) equals the
quotient of (a) divided by (b), where (a), the numerator, equals the Market
Value as of the applicable payment date and (b), the denominator, equals $13.81
(the average closing price of the Company’s common stock on the NASDAQ Global
Market during the final 60 trading days of 2008).

 
Notwithstanding anything in the Plan or any other agreement entered into in
connection with or pursuant to the Plan, if the provisions of the Deficit
Reduction Act of 1984 ("DEFRA") or Section 280G of the Internal Revenue Code of
1986, as amended (“Code”) relating to "excess parachute payments" (as defined by
the Code) shall be applicable to any payment of an Award under the Plan, then
the total amount of such payment shall be reduced by the least amount necessary
such that the provisions of DEFRA and Section 280G of the Code relating to
"excess parachute payments" shall no longer be applicable; provided, however,
that the Company shall use its commercially reasonable efforts to obtain the
requisite approvals so that the limiting provisions of DEFRA and Section 280G of
the Code would not be applicable to such payment.
 
Article 6.  
Termination of Employment; Forfeitures

 
(a)           Participation in the Plan shall cease immediately upon a
Participant’s retirement, resignation or termination of employment as an
Eligible Employee for any reason (with or without Cause), or if determined by
the Award Committee, upon the Participant’s death or disability.  Disability
will be determined under the Company’s long term disability plan, if any, or
upon receipt of a letter of determination or similar of the Participant’s
complete disability by the applicable governmental authority under local
applicable law, which complete disability entitles the Participant to disability
payments under local law.

 
3

--------------------------------------------------------------------------------

 
(b)           The portion of any Award under this Plan that has not been
actually paid to the Participant prior to the date of such resignation or other
termination of employment shall be forfeited, except that the Award Committee
may pay an Award which is not then otherwise due and payable upon the disability
or death of the Participant in accordance with such rules or procedures
established by the Award Committee.  Notwithstanding any provision of the Plan
to the contrary, any Award paid to the Participant shall be subject to recovery
by the Company in the event that the Participant is terminated for Cause and
shall, to the extent permitted by law, be subject to recovery from any amounts
owed by the Company to the Participant, including, but not limited to,
offsetting any amounts owed under the Plan to the Company against any amounts
otherwise owed to the Participant by the Company.
 
(c)           If the Award Committee decides to pay an Award after the death of
a Participant in accordance with this Section 6, the Participant may designate
in writing one or more persons (“beneficiary”) to receive any unpaid portion of
the Participant’s Award upon the death of the Participant.  By similar action,
the Participant may designate a change of beneficiary at any time, which change
shall be effective only upon receipt by the Award Committee of said notice.  The
last such designation form filed with the Award Committee prior to the
Participant’s death shall control.  The Award Committee may establish a form or
other requirements for such designation.  If the Participant designates his
spouse as a beneficiary, the divorce of Participant shall automatically revoke
that designation of his spouse as beneficiary except to the extent otherwise
provided in a subsequent beneficiary designation filed by the Participant with
the Award Committee.  In the absence of a written designation, or in the event
the Participant dies without a beneficiary surviving him, the amount which would
otherwise be payable to his beneficiary shall be paid to the surviving spouse of
the Participant or if none, to the Participant’s estate.  A beneficiary of a
Participant shall have no interest or rights hereunder during the lifetime of
the Participant.
 
Article 7.  
Administrative Provisions

 
A.  
The Plan was approved by the Board on July 15, 2009 to be effective as of
January 1, 2009 for all services provided by Participants in 2009.

 
B.  
Unless the Board provides otherwise, the Plan shall be administered and
interpreted by the Award Committee, which has been provided absolute authority
hereunder to administer the Plan.  The Board and its members, the members of the
Award Committee and any other individual who may, from time to time, have been
delegated responsibility with respect to the administration of this Plan
(collectively, “Authorized Persons”), shall have the full authority, discretion
and power necessary or desirable to administer and interpret this Plan, in
accordance with the Plan terms.  Benefits under the Plan shall be payable only
if the Authorized Persons in their respective sole and absolute discretion
determine that any such benefits are properly payable under the Plan.  Without
in any way limiting the foregoing, all Authorized Persons shall have complete
authority, sole discretion and power to: (i) determine the Participants;
(ii) determine the Performance Goals applicable to each Participant, as well as
the relative weighting of each such Performance Goals to determine eligibility
for payment of an Award hereunder; (iii) evaluate and determine the performance
of Participants;

 
4

--------------------------------------------------------------------------------

 
 
(iv) determine the amount of the Award for each Participant; (v) interpret the
provisions of this Plan and any other documentation used in connection with this
Plan, including documentation specifying individual Participant Performance
Goals, Award opportunities and the like; (vi) establish and interpret rules,
regulations and procedures (written or by practice) for the administration of
the Plan; and (vii) make all other determinations and take all other actions
necessary or desirable for the administration or interpretation of this
Plan.  The express grant in the Plan of any specific power to Authorized Persons
shall not be construed as limiting any power or authority of such Authorized
Person.  All actions, decisions and interpretations of the Authorized Persons
shall be final, conclusive and binding on all parties.  All expenses of
administering the Plan shall be borne by the Company.

 
C.  
Nothing in this Plan shall be deemed by implication, action or otherwise to
constitute a contract of employment or otherwise to impose any limitation on any
right of the Company to terminate a Participant’s employment at any time for any
or no reason.

 
D.  
A Participant shall have no right to anticipate, alienate, sell, transfer,
assign, pledge or encumber any right to receive any Award made under the Plan,
nor will any Participant have any lien on any assets of the Company by reason of
any Award made under the Plan.

 
E.  
The Company shall have the right to deduct or withhold, or require a Participant
to remit to the Company, any taxes required by law to be withheld from Awards
made under this Plan.

 
F.  
The Plan may be amended, suspended or terminated at any time and from time to
time, by action of the Board or the Award Committee, but in any event, the Plan
will be terminated no later than upon the last date the Company pays all
Participants any and all amounts that may due under the Plan and no amounts
remain due and payable under the Plan to any person as determined by Award
Committee. 

 
G.  
The adoption of the Plan does not imply any commitment to continue to maintain
the Plan, or any modified version of the Plan, or any other plan for incentive
compensation for such Participant for any period of time.  Neither the adoption
of this Plan, its operation, nor any documents describing or referring to this
Plan (or any part thereof) shall confer upon any employee any right to continue
in the employ of the Company or in any way affect any right and power of the
Company to terminate the employment of any employee at any time without
assigning a reason therefor.

 
H.  
This Plan, insofar as it provides for Awards, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by Awards under the Plan.  Any liability of the Company to any
person with respect to any Awards under this Plan shall be based solely upon any
contractual


 
5

--------------------------------------------------------------------------------

 
 
obligations which may be created pursuant to this Plan.  No such obligation of
the Company shall be deemed to be secured by any pledge of, or other encumbrance
on, any property of the Company.

 
I.  
In order to be effective, any amendment of this Plan or any Award must be in
writing and made by the Award Committee.  No oral statement, representation,
written presentation or the like shall have the effect of amending or modifying
this Plan or any Award, or otherwise have any binding effect on the Company, the
Board, the Chief Executive, the Award Committee or any individual who has been
delegated authority to administer this Plan.

 
J.  
The Plan shall be construed in accordance with and governed by the substantive
laws of the State of Delaware, without regard to principles of conflicts of law.

 
K.  
In case any provision of the Plan shall be held illegal or void, such illegality
or invalidity shall not affect the remaining provisions of this Plan, but shall
be fully severable, and the Plan shall be construed and enforced as if said
illegal or invalid provisions had never been inserted herein.

 
L.  
Except for their own gross negligence or gross misconduct regarding the
performance of the duties specifically assigned to them under, or their willful
breach of the terms of this Plan, the Company (and its affiliates), Board and
its members, the Award Committee and its members, and any other entity or
individual administering any aspect of this Plan shall be held harmless by the
Participants and their respective representatives, heirs, successors, and
assigns, against liability or losses occurring by reason of any act or omission
under the Plan.

 
Executed on the _____ day of July, 2009 to be effective as of the 1st day of
January, 2009.
 
MercadoLibre, Inc.








By:          _____________________________________



 
6

--------------------------------------------------------------------------------

 
